SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: x Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to Rule 14a-12 Dynegy Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: [●], 2011 To our stockholders: It is my pleasure to invite you to attend the 2011 Annual Meeting of stockholders of Dynegy Inc., which will be held on Wednesday, June 15, 2011 at 10:00 a.m., local time, at Dynegy’s headquarters, Wells Fargo Plaza, 1000 Louisiana Street, Houston, Texas 77002. We intend to take advantage of the Securities and Exchange Commission rules that allow issuers to furnish proxy materials to their stockholders over the internet. We believe that these rules allow us to provide our stockholders with the information they desire, while lowering costs of delivery and reducing the environmental impact of our Annual Meeting. As Dynegy stockholders, your vote is important. Whether or not you will attend the Annual Meeting in person, it is important that your shares be represented. Please vote as soon as possible. Because of limited seating, only stockholders, their proxy holders and our guests may attend the Annual Meeting. If you plan to attend the Annual Meeting, you must be a stockholder of record as of April 19, 2011 or, if you have beneficial ownership of shares of our common stock held by a bank, brokerage firm or other nominee, you must bring a brokerage statement or other proper evidence of your beneficial ownership of common stock as of April 19, 2011 in order to be admitted to the Annual Meeting. I look forward to seeing you in Houston on Wednesday, June 15, 2011. Sincerely, E. Hunter Harrison Director, Interim President and Chief Executive Officer NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD WEDNESDAY, JUNE 15, 2011 To our stockholders: NOTICE IS HEREBY GIVEN, that the 2011 Annual Meeting of Stockholders of Dynegy Inc., a Delaware corporation, will be held on Wednesday, June 15, 2011 at 10:00 a.m., local time, at Dynegy’s headquarters, Wells Fargo Plaza, 1000 Louisiana Street, Houston, Texas 77002 for the following purposes: 1. To elect seven directors to serve until the 2012 Annual Meeting of Stockholders; 2. To approve, on an advisory basis, the compensation of Dynegy’s named executive officers as described in this proxy statement; 3. To act upon a resolution, on an advisory basis, regarding whether the stockholder vote on the compensation of Dynegy’s named executive officers should occur every one, two or three years; 4. To approve the Stockholder Protection Rights Agreement, as amended; 5. To act upon a proposal to ratify the appointment of Ernst& Young LLP as Dynegy’s independent registered public accountants for the fiscal year ending December31, 2011; and 6. To act upon a stockholder proposal regarding greenhouse gas emissions, if properly presented at the Annual Meeting. Additionally, if needed, the stockholders may act upon any other matters that may properly come before the meeting (including a proposal to adjourn the meeting to solicit additional proxies) or any reconvened meeting after an adjournment or postponement of the meeting. The close of business on April 19, 2011 has been fixed as the record date for the determination of stockholders entitled to receive notice of and to vote at the Annual Meeting and any reconvened meeting after an adjournment or postponement of the meeting. You are cordially invited to attend the meeting. WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE VOTE AS SOON AS POSSIBLE. By Order of the Board of Directors, Kimberly M. O’Brien Corporate Secretary [●], 2011 DYNEGY INC. 1000 Louisiana Street, Suite 5800 Houston, Texas 77002 (713) 507-6400 PROXY STATEMENT GENERAL INFORMATION Why am I receiving these materials? The Board of Directors of Dynegy Inc., or the Board, has made these materials available to you over the internet, or has delivered printed versions of these materials to you by mail, in connection with the Board’s solicitation of proxies for use at the 2011 Annual Meeting of Stockholders, or the Annual Meeting. The Annual Meeting is scheduled to be held on Wednesday, June 15, 2011 at 10:00 a.m., local time, at Dynegy’s headquarters, Wells Fargo Plaza, 1000 Louisiana Street, Houston, Texas 77002. This solicitation is for proxies for use at the Annual Meeting or at any reconvened meeting after an adjournment or postponement of the Annual Meeting. What is included in these materials? These materials include our proxy statement for the Annual Meeting and our 2010 Annual Report to Stockholders, or Annual Report, which includes our audited consolidated financial statements. If you received printed versions of these materials, a proxy card for the Annual Meeting is also included. What items will be voted on at the Annual Meeting? There are six items that will be voted on at the Annual Meeting: 1. The election of seven directors to serve until the 2012 Annual Meeting of Stockholders; 2. A proposal to approve, on an advisory basis, the compensation of Dynegy’s named executive officers as described in this proxy statement; 3. An advisory resolution regarding whether the stockholder vote on the compensation of Dynegy’s named executive officers should occur every one, two or three years; 4. A proposal to approve the Stockholder Protection Rights Agreement, as amended; 5. A proposal to ratify the appointment of Ernst& Young LLP as Dynegy’s independent registered public accountants for the fiscal year ending December31, 2011; and 6. A stockholder proposal regarding greenhouse gas emissions, if properly presented at the Annual Meeting. Additionally, if needed, the stockholders may act upon any other matters that may properly come before the meeting (including a proposal to adjourn the meeting to solicit additional proxies) or any reconvened meeting after an adjournment or postponement of the meeting. What are the Board’s voting recommendations? The persons named as proxies were designated by the Board. Any proxy given pursuant to this solicitation and received prior to the Annual Meeting will be voted as specified in the proxy card. If you return a properly executed proxy card but do not mark any voting selections, then your proxy will be voted as follows in accordance with the recommendations of the Board: • Proposal 1—FOR the election of the seven director nominees to the Board; • Proposal 2—FOR approval of the compensation of Dynegy’s named executive officers described in this proxy statement; • Proposal 3—FOR the stockholder vote regarding the compensation of Dynegy’s named executive officers to occur ANNUALLY; • Proposal 5—FOR ratification of the appointment of Ernst& Young LLP as our independent registered public accountants; • Proposal 6—AGAINST the stockholder proposal regarding greenhouse gas emissions; and • In accordance with the judgment of the persons named as proxies on such other matters as may properly come before the Annual Meeting or any adjournment or postponement of the Annual Meeting. 1 Why did I receive a one-page notice in the mail regarding the internet availability of proxy materials instead of a full set of proxy materials? Pursuant to the rules adopted by the Securities and Exchange Commission, or SEC, we are providing electronic access to our proxy materials over the internet. Accordingly, we sent a Notice of Internet Availability of Proxy Materials, or Notice, to our stockholders of record and beneficial owners, which was first mailed on or about [●], 2011. Instructions on how to access the proxy materials over the internet are included in the Notice. Stockholders may also request via the internet to receive a printed set of the proxy materials at www.proxyvote.com, by sending an email to sendmaterial@proxyvote.com,or calling 1-800-579-1639. In addition, stockholders may request via the internet, telephone or by email to receive proxy materials in printed form on an ongoing basis. Current and prospective investors can also access or order free copies of our Annual Report, proxy statement, Notice and other financial information through the Investor Relations section of our web site at www.dynegy.com, by calling 713-507-6400 or by writing to Investor Relations Department, Dynegy Inc., 1000 Louisiana Street, Suite 5800, Houston, Texas 77002. How can I get electronic access to the proxy materials? The Notice provides you with instructions regarding how to: • View proxy materials for the Annual Meeting on the internet; and • Instruct us to send our future proxy materials to you electronically by email. Choosing to receive your future proxy materials by email will save us the cost of printing and mailing documents to you and will reduce the impact of our Annual Meetings on the environment. If you choose to receive future proxy materials by email, you will receive an email next year with instructions containing a link to those materials and a link to the proxy voting site. Your election to receive proxy materials by email will remain in effect until you terminate it. Internet/Telephone voting for the Annual Meeting will close at 11:59 p.m., Eastern Time, on June 14, 2011. Why did I only receive one set of materials when there is more than one stockholder at my address? If two or more stockholders share one address, each such stockholder may not receive a separate copy of our Annual Report, proxy statement or Notice. Stockholders who do not receive a separate copy of our Annual Report, proxy statement or Notice and want to receive a separate copy may request to receive a separate copy of, or additional copies of, our Annual Report, proxy statement or Notice via the internet, email or telephone as outlined above. Stockholders who share an address and receive multiple copies of our Annual Report, proxy statement or Notice may also request to receive a single copy following the instructions above. What is the quorum requirement for the Annual Meeting? With respect to each matter to be considered at the Annual Meeting, a majority of the outstanding shares of our common stock entitled to vote on each such matter, represented in person or by proxy, shall constitute a quorum for consideration of each such matter. Abstentions and broker non-votes shall be counted in determining the number of outstanding shares represented in person or by proxy for each matter. Who may vote at and attend the Annual Meeting? Because of limited seating, only stockholders, their proxy holders and our guests may attend the Annual Meeting. If you owned shares of our common stock at the close of business on April 19, 2011, the record date, then you may attend and vote at the Annual Meeting or any adjournment or postponement of the Annual Meeting. If you have beneficial ownership of shares of our common stock held by a bank, brokerage firm or other nominee, you must bring a brokerage statement or other proper evidence of your beneficial ownership of common stock as of April 19, 2011 in order to be admitted to the Annual Meeting. As of the record date, there were outstanding [●] shares of common stock. What is the difference between holding shares as a stockholder of record and as a beneficial owner of shares held in street name? Stockholder of Record.If your shares are registered in your name with our transfer agent, Mellon Investor Services LLC (operating under the service name BNY Mellon Shareowner Services), you are considered the stockholder of record with respect to those shares, and the Notice was sent directly to you by us. Beneficial Owner of Shares Held in Street Name.If your shares are held in an account at a brokerage firm, bank, broker-dealer or other similar organization, then you are the beneficial owner of shares held in “street name”, and the Notice was forwarded to you by that organization. The organization holding your account is considered the stockholder of record for purposes of voting at the Annual Meeting. As a beneficial owner, you have the right to direct that organization on how to vote the shares held in your account. 2 If I am a stockholder of record of Dynegy’s shares, how do I vote? If you are a stockholder of record, you may vote in person at the Annual Meeting. We will provide a ballot when you arrive. If you do not wish to vote in person or if you will not be attending the Annual Meeting, you may vote by proxy. You may vote by proxy over the internet by following the instructions provided in the Notice, by telephone, or, if you received printed copies of the proxy materials, you may also vote by mail. Please vote as soon as possible. If I am a beneficial owner of shares held in street name, how do I vote? If you are a beneficial owner of shares held in street name and you wish to vote in person at the Annual Meeting, you must obtain a valid proxy from the organization that holds your shares. If you do not wish to vote in person or you will not be attending the Annual Meeting, you may vote by proxy. You may vote by proxy over the internet by following the instructions provided in the Notice, by telephone, or, if you received printed copies of the proxy materials, you may also vote by mail. Please vote as soon as possible. What happens if I do not give specific voting instructions? Stockholder of Record. If you are a stockholder of record and you: • indicate when voting on the internet or by telephone that you wish to vote as recommended by our Board; or • if you sign and return a proxy card without giving specific voting instructions, then the proxy holders will vote your shares in the manner recommended by our Board on Proposals 1-3, 5 and 6 in this proxy statement and as the proxy holders may determine in their discretion with respect to any other matters properly presented for a vote at the Annual Meeting. Beneficial Owner of Shares Held in Street Name; “Broker Non-Votes”. If you are a beneficial owner of shares held in street name and do not provide the organization that holds your shares with specific voting instructions, under the rules of the New York Stock Exchange, or NYSE, in effect at the time this proxy statement was printed, the organization that holds your shares may generally vote on routine matters but cannot vote on non-routine matters. If the organization that holds your shares does not receive instructions from you on how to vote your shares on a non-routine matter, the organization that holds your shares will inform our Inspector of Election that it does not have the authority to vote on this matter with respect to your shares. This is generally referred to as a “broker non-vote.” When our Inspector of Election tabulates the votes for any particular matter, broker non-votes will be counted for purposes of determining whether a quorum is present for that matter, but will not otherwise be counted. Please note that starting last year the rules that determine how your broker can vote your shares have changed. Brokers may no longer vote your shares on the election of directors in the absence of your specific instructions as to how to vote. In addition, brokers may not vote your shares on the proposals regarding named executive officer compensation and the frequency of the stockholder vote on named executive compensation in the absence of your specific instructions as to how to vote.Please provide your broker with voting instructions as soon as possible so that your vote can be counted.We encourage you to provide voting instructions to the organization that holds your shares by carefully following the instructions provided in the Notice. Which ballot measures are considered “routine” or “non-routine”? Proposal 5 (Ratification of Independent Registered Public Accountants) involves a matter that we believe will be considered routine. Proposal 1 (Election of Directors), Proposal 2 (Approval of Named Executive Officer Compensation), Proposal 3 (Frequency of the Stockholder Vote on Named Executive Officer Compensation), Proposal 4 (Approval of the Stockholder Protection Rights Agreement) and Proposal 6 (Stockholder Proposal Regarding Greenhouse Gas Emissions) involve matters that we believe will be considered non-routine. 3 How are abstentions and broker non-votes treated? For the purpose of determining whether a quorum is present, abstentions and broker non-votes shall be counted in determining the number of outstanding shares represented in person or by proxy for each matter. For each “non-routine” proposal, including whether the stockholders have elected the seven director nominees, broker non-votes are not counted. Please note that starting last year the rules that determine how your broker can vote your shares have changed. Brokers may no longer vote your shares on the election of directors in the absence of your specific instructions as to how to vote. In addition, brokers may not vote your shares on the proposals regarding named executive officer compensation and the frequency of the stockholder vote on named executive compensation in the absence of your specific instructions as to how to vote.Please provide your broker with voting instructions as soon as possible so that your vote can be counted.You cannot abstain in the election of directors—you can only vote FOR the director nominees or WITHHOLD VOTES for such nominees. For each proposal other than the election of directors and the frequency of the stockholder vote on named executive officer compensation, an abstention will have the same effect as a vote AGAINST such proposal. What is the voting requirement to approve each of the proposals? The following table sets forth the voting requirement with respect to each of the proposals: Proposal 1— Election of seven directors to serve until the 2011 Annual Meeting of Stockholders Seven persons have been nominated by the Board for election to serve as directors for one-year terms. The holders of our common stock are entitled to vote on the election of the directors. The directors are elected by a plurality of the shares of common stock represented in person or by proxy and entitled to vote on the election of directors, subject to our majority voting policy discussed below. This means that the seven individuals nominated for election to the Board who receive the most FOR votes among votes properly cast in person or by proxy will be elected. Each holder of our common stock is entitled to one vote for each share held and does not have cumulative voting rights. Only FOR or WITHHELD votes are counted in determining whether a plurality has been cast in favor of a director nominee. You cannot abstain in the election of directors and broker non-votes are not counted. A WITHHELD vote will have the same effect as a vote AGAINST the election of a director nominee under our majority voting policy, which is described below. Majority voting policy: In April 2007, we adopted a majority voting policy for our director elections. This policy states that in an uncontested election, any director nominee who receives a greater number of votes WITHHELD for his or her election than votes FOR such election must offer his or her resignation to the Board promptly following certification of the stockholder vote. The Corporate Governance and Nominating Committee, or Nominating Committee, is required to recommend to the Board whether such offered resignation should be accepted or rejected. The Board will determine whether to accept or reject the resignation offer and will promptly disclose its decision-making process and decision regarding an offered resignation in a document furnished to or filed with the SEC. Please read our Corporate Governance Guidelines posted in the “Corporate Governance” section of our web site at www.dynegy.com for more information regarding our majority voting policy. Proposal 2— Act upon a proposalto approve, on an advisory basis, the compensation of Dynegy’s named executive officers as described in this proxy statement The affirmative vote of a majority of the shares of common stock represented in person or by proxy at the meeting and entitled to vote is required to approve, on an advisory basis, the compensation of Dynegy’s named executive officers. Each holder of our common stock is entitled to one vote for each share held. Abstentions will have the same effect as a vote AGAINST this proposal.Broker non-votes are not counted. 4 Proposal 3— Act upon a proposal, on an advisory basis, regarding the frequency of the stockholder vote on the compensation of Dynegy’s named executive officers The form of proxy allows stockholders to vote to recommend, on an advisory basis, a stockholder vote on the compensation of Dynegy’s named executive officers every one, two or three years or to abstain from voting.The frequency (every one, two or three years) that receives the highest number of votes from the holders of shares of common stock represented in person or by proxy at the meeting and entitled to vote will be deemed to be the choice of the stockholders.Each holder of our common stock is entitled to one vote for each share held.Abstentions and broker non-votes are not counted. Proposal 4—
